 Case 2:14-cv-16744 Document 283 Filed 12/17/19 Page 1 of 1 PageID #: 11093


                                                         FILED: December 16, 2019


                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT

                               ___________________

                                    No. 19-2208
                                  (2:14-cv-16744)
                               ___________________

RON FOSTER; FOSTER FARMS, LLC; MARKETING & PLANNING
SPECIALISTS LIMITED PARTNERSHIP

              Plaintiffs - Appellants

v.

UNITED STATES ENVIRONMENTAL PROTECTION AGENCY; ANDREW
WHEELER, in his official capacity as Administrator

              Defendants - Appellees

                               ___________________

                                    ORDER
                               ___________________

      Upon consideration of the joint motion for abeyance, the court grants the

motion and places this case in abeyance pending district court proceedings. The

parties are directed to file a status report on January 16, 2020, and every thirty days

thereafter and shall immediately notify this court when the district court proceedings

have concluded.

                                        For the Court

                                        /s/ Patricia S. Connor, Clerk
